

EXHIBIT 10.41



FIRST AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated
as of December 23, 2016 (this “Amendment”), is by and between T- MOBILE
FINANCIAL LLC (“Finco”), as seller, and T-MOBILE HANDSET FUNDING LLC (the
“Transferor”), as purchaser, and consented to by ROYAL BANK OF CANADA, as
Administrative Agent (the “Administrative Agent”), and the various Conduit
Purchasers, Committed Purchasers and Funding Agents party to the RPAA referenced
below.


RECITALS:


WHEREAS, Finco and the Transferor have entered into the Amended and Restated
Receivables Sale Agreement, dated as of June 6, 2016 (as amended, supplemented
or otherwise modified from time to time, the “RSA”);


WHEREAS, Finco, individually and as servicer, the Transferor, T-Mobile US, Inc.,
as guarantor, the Administrative Agent, and certain Conduit Purchasers,
Committed Purchasers and Funding Agents, have entered into the Amended and
Restated Receivables Purchase and Administration Agreement, dated as of June 6,
2016, as amended by the First Amendment to the Amended and Restated Receivables
Purchase and Administration Agreement, dated July 27, 2016, the Second Amendment
to the Amended and Restated Receivables Purchase and Administration Agreement,
dated October 31, 2016, and the Third Amendment to the Amended and Restated
Receivables Purchase and Administration Agreement, dated the date hereof (as
amended, supplemented or otherwise modified from time to time, the “RPAA”); and


WHEREAS, Finco and the Transferor wish to amend the RSA as set forth in this
Amendment, and the Administrative Agent and the Conduit Purchasers, Committed
Purchasers and Funding Agents party to the RPAA wish to consent to this
Amendment.


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:


ARITCLE ONE


DEFINITIONS


SECTION 1.01 Capitalized Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed thereto in the RSA or
the RPAA, as applicable.












--------------------------------------------------------------------------------





ARTICLE TWO


AMENDMENT


SECTION 2.01 Amendment. Section 5.03 of the RSA is hereby deleted in its
entirety and is hereby replaced with the following:


Section 5.03    Jump Repurchases; Malbec Retransfers. (a) In the event that the
Purchaser, pursuant to Section 2.15(a) of the Receivables Purchase and
Administration Agreement, is required or elects to replace Eligible Jump
Receivables with Replacement Receivables, Finco shall transfer Receivables to
the Purchaser in the amount of such required Replacement Receivables (as
provided in Section 2.15(a) of the Receivables Purchase and Administration
Agreement) in consideration of the automatic retransfer of the related Third
Party Payment Rights solely with respect to the related Receivables to Finco, so
that the Purchaser can fulfill its obligations under Section 2.15(a) of the
Receivables Purchase and Administration Agreement.


(b) In the event that the Purchaser, pursuant to Section 2.21 of the Receivables
Purchase and Administration Agreement, replaces Malbec Receivables, Finco shall
transfer Receivables to the Purchaser in the amount of such required Replacement
Receivables (as provided in Section 2.21 of the Receivables Purchase and
Administration Agreement) in consideration of the automatic retransfer of such
Malbec Receivables, and such Malbec Receivables shall immediately thereafter be
retransferred, automatically, and without further action by the Purchaser or
Finco, on the same date by the Purchaser to Finco.


(c) All of the retransfers of Receivables contemplated by this Section 5.03
shall occur without recourse to, and without warranty of any kind deemed to have
been made by, the Purchaser, and all representations and warranties are hereby
expressly disclaimed.


SECTION 2.02. Consents. The Administrative Agent and the Owners (constituting
the Required Owners) hereby consent to this Amendment in accordance with Section
3.9(c) of the RPAA and Section 8.01 of the RSA. The Owners’ consent to this
Amendment is limited as specified and shall not be construed as a consent to the
amendment of or waiver of any other term or provision of the RPAA or the RSA.
Nothing herein releases, modifies, alters, amends or otherwise changes (or shall
be deemed to release, modify, alter, amend or change) any of the rights,
remedies, powers or privileges of the Administrative Agent, any Conduit
Purchaser, Committed Purchaser or Funding Agent under or in connection with the
RPAA, except as expressly provided herein. Nothing herein shall obligate the
Administrative Agent, any Conduit Purchaser, Committed Purchaser or Funding
Agent to grant (or consent to) any future or other waiver of any kind under or
in connection with the RPAA or the RSA or entitle the Transferor to receive any
such waiver (or consent) under the RPAA or the RSA.














2

--------------------------------------------------------------------------------





ARTICLE THREE


EFFECTIVENESS; RATIFICATION


SECTION 3.01 Effectiveness. This Amendment shall become effective, and this
Amendment thereafter shall be binding on the parties hereto and their respective
successors and assigns, as of the date first set forth above when counterparts
hereof shall have been executed and delivered by the parties hereto.


SECTION 3.02 Incorporation; Ratification.


(a) On and after the execution and delivery hereof, this Amendment shall be a
part of the RSA and each reference in the RSA to “this Agreement” or “hereof”,
“hereunder” or words of like import, and each reference in any other Related
Document to the RSA shall mean and be a reference to such RSA as previously
amended, and as amended, modified and consented to hereby.


(b) Except as expressly provided herein, the RSA shall remain in full force and
effect and is hereby ratified and confirmed by the parties hereto.


ARTICLE FOUR


MISCELLANEOUS


SECTION 4.01 Representations and Warranties. Finco hereby represents and
warrants that its representations and warranties set forth in Section 3.01 of
the RSA are true and correct in all material respects as of the date hereof.


SECTION 4.02 Status of the Related Documents. Except as otherwise expressly
provided herein, this Amendment shall not constitute a waiver of any right,
power or remedy of the Owners, and except as expressly provided herein, this
Amendment shall have no effect on any term or condition of the Related
Documents.


SECTION 4.03 Governing Law; Submission to Jurisdiction. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS.






3

--------------------------------------------------------------------------------





SECTION 4.04 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.


[signatures on following page]








4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written.
 
T-MOBILE FINANCIAL LLC
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Assistant Treasurer
 
 
 
 
 
T-MOBILE HANDSET FUNDING LLC
 
 
 
 
 
By: /s/ Dirk Wehrse                      
 
Name: Dirk Wehrse
 
Title: Senior Vice President, Treasury & Treasurer

























[Signature Page to First Amendment to A&R RSA]

--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY CONSENT, ACKNOWLEDGE AND AGREE WITH RESPECT TO ITSELF TO
THE PROVISIONS SPECIFIED IN SECTION 2.02 AND SECTION 4.02 OF THE AMENDMENT:
 
 
ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
By: /s/ Austin J. Meier                 
 
Name: Austin J. Meier
 
Title: Authorized Signatory
 
 
 
OLD LINE FUNDING, LLC,
 
as a Conduit Purchaser
 
 
 
By: Royal Bank of Canada, as Attorney-in-Fact
 
 
 
By: /s/ Thomas C. Dean
 
Name: Thomas C. Dean
 
Title: Authorized Signatory
 
 
 
ROYAL BANK OF CANADA,
 
as a Committed Purchaser
 
 
 
By: /s/ Thomas C. Dean
 
Name: Thomas C. Dean
 
Title: Authorized Signatory
 
 
 
By: /s/ Austin J. Meier                 
 
Name: Austin J. Meier
 
Title: Authorized Signatory
 
 
 
ROYAL BANK OF CANADA,
 
as a Funding Agent
 
 
 
By: /s/ Austin J. Meier                 
 
Name: Austin J. Meier
 
Title: Authorized Signatory
 















[Signature Page to First Amendment to A&R RSA]

--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY CONSENT, ACKNOWLEDGE AND AGREE WITH RESPECT TO ITSELF TO
THE PROVISIONS SPECIFIED IN SECTION 2.02 AND SECTION 4.02 OF THE AMENDMENT:
 
 
LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
as a Committed Purchaser
 
 
 
By: /s/ Bjoern Mollner         
By: /s/ Bjorn Reinecke 
Name: Bjoern Mollner
Name: Bjorn Reinecke
Title: V.P.
Title: Assistant Vice President
 
 
LANDESBANK HESSEN-THÜRINGEN
 
GIROZENTRALE,
 
As Funding Agent
 
 
 
By: /s/ Bjoern Mollner         
By: /s/ Bjorn Reinecke 
Name: Bjoern Mollner
Name: Bjorn Reinecke
Title: V.P.
Title: Assistant Vice President



























[Signature Page to First Amendment to A&R RSA]

--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY CONSENT, ACKNOWLEDGE AND AGREE WITH RESPECT TO ITSELF TO
THE PROVISIONS SPECIFIED IN SECTION 2.02 AND SECTION 4.02 OF THE AMENDMENT:
 
 
GOTHAM FUNDING CORPORATION,
 
as a Conduit Purchaser
 
 
 
 
 
By: /s/ David V. DeAngelis   
 
Name: David V. DeAngelis
 
Title: Vice President
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser
 
 
 
 
 
By: /s/ Christopher Pohl                               
 
Name: Christopher Pohl
 
Title: Managing Director
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
As a Funding Agent
 
 
 
 
 
By: /s/ Christopher Pohl                               
 
Name: Christopher Pohl
 
Title: Managing Director
 









































[Signature Page to First Amendment to A&R RSA]

--------------------------------------------------------------------------------





THE UNDERSIGNED HEREBY CONSENT, ACKNOWLEDGE AND AGREE WITH RESPECT TO ITSELF TO
THE PROVISIONS SPECIFIED IN SECTION 2.02 AND SECTION 4.02 OF THE AMENDMENT:
 
 
LLOYDS BANK PLC,
 
as a Committed Purchaser
 
 
 
 
 
By: /s/ Thomas Spary   
 
Name: Thomas Spary
 
Title: Director
 
 
 
LLOYDS BANK PLC,
 
as Funding Agent
 
 
 
 
 
By: /s/ Thomas Spary   
 
Name: Thomas Spary
 
Title: Director
 









[Signature Page to First Amendment to A&R RSA]